Title: From George Washington to Benjamin Whitcomb, 1 January 1781
From: Washington, George
To: Whitcomb, Benjamin


                        

                            
                            sir
                            Head Quarters New Windsor 1st Jany 1781
                        
                        The Honble the Congress having by their Resolves of the 3d and 21st of October ordered the reduction of the
                            several independent Corps of the Army among which yours is included—and directed that the officers belonging to them
                            should retire upon half pay for life and the Non Commd & privates be delivered over to the State Lines to which
                            they respectively belong—you will, in obedience thereto, upon your return immediately cause the new Commd officers and
                            privates to be marched to the Cantonment of the troops of New Hampshire near Peekskill under the care of an officer and
                            there deliver such as belong to that Line to the officer commanding it, taking his Receipt for the number delivered—There
                            being but one Man belonging to Massachusetts—you will order him to be delivered to the officer commanding that line at
                            West point—You will make an exact return of the names and Ranks of the officers of the Corps at present in service, and
                            commissioned by Congress that it may be transmitted to the Board of War.

                    